Grice, Presiding Justice.
In this habeas corpus proceeding under review, the petitioner alleged that his detention was illegal in several stated particulars. Upon the hearing the habeas corpus court found adversely to him as to them. It is unnecessary to review those findings. The complaints relate to two sentences which the petitioner is not yet serving.
Significantly, he makes no attack upon the sentence which he is now serving, aggravated assault with intent to murder. It is a fundamental rule that habeas corpus looks only to the validity of present detention. Burson v. *227Gresham, 221 Ga. 814 (147 SE2d 445). For this reason alone the habeas corpus court properly denied the application and remanded the petitioner to the custody of the respondent warden.
Submitted May 8, 1972
Decided June 15, 1972.
Cleveland Hicks, pro se.
Arthur K. Bolton, Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.